—Appeal from an order of Supreme Court, Chautauqua County (Martoche, J.), entered December 10, 2001, which granted the motion of defendant Warren Industries, Inc. for summary judgment dismissing the complaint against it and granted the motion of defendant Petrex, Inc. for summary judgment dismissing the complaint against it except for the breach of contract cause of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court, Chautauqua County, Martoche, J. Present — Green, J.P., Wisner, Scudder, Burns and Lawton, JJ.